DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections – 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hjelm et al. (US 8,346,563 B1 hereinafter, Hjelm ‘563) in combination with Frazzingaro et al. (US 20180329957 A1 hereinafter, Frazzingaro ‘957).
Regarding claim 11; Hjelm ‘563 discloses a device (Fig. 2, Computing Device 200), 
comprising: 
a processing system (Fig.2, Operating Systems 220) including a processor (Fig.2, Processors 210 i.e. Processors 210 may carry out computing instructions under control of an operating system 220. Column 10, lines 29-63); 
and a memory (Fig. 2, Memory 240) that stores executable instructions that, when executed by the processing system, facilitate performance of operations (i.e. Memory 240 may be random-access memory having any structure and architecture known in the art, for use by processors 210, for example to run software. Column 10, lines 29-63), 
the operations comprising: 
obtaining an input signal comprising a natural language instruction (i.e. User input or user request 410 is provided to a natural language interaction engine 420. Requests 410 to natural language interaction engine 420 may be made using any of a number of user interface means known in the art, including but not limited to use of text-based requests 412 (for instance, generated by typing a question or command into a text entry field in a user interface, such as on a mobile device application, on a web site, or in an email or other message). Column 12, lines 17-65); 
analyzing the input signal to obtain an intention of the natural language instruction (i.e. Analysis 421 typically involves parsing request 410 and then analyzing its semantic content to determine one or more possible user intentions that motivated request 410. Column 12, line 66 thru Column 13, line 22); 
and determining a scripted command of a native scripting language of a digital manipulation tool adapted to digitally manipulate a digital content item according to the intention of the natural language instruction when applied to the digital manipulation tool (i.e. Analysis 421 typically involves parsing request 410 and then analyzing its semantic content to determine one or more possible user intentions that motivated request 410. In many cases this may be straightforward (for instance, a request might be "Please set my alarm for 8 am", and accordingly the user's intent would easily be understood once the sentence was parsed), but in other cases it might be anything but straightforward (for instance, a user might say "Get out of here!" which has several possible intentions, depending on context). Thus it could be that output from analysis 421 could involve a certain amount of uncertainty, for instance in cases where an output of analysis step 421 comprises a list of possible user intents, perhaps with weights indicating their likelihood of being the user's actual intention. Column 12, line 66 thru Column 13, line 22).
	Examiner reasonably believes that Hjelm ‘563 at Column 12, line 66 thru Column 13, line 22 discloses determining a scripted command of a native scripting language of a digital manipulation tool adapted to digitally manipulate a digital content item according to the intention of the natural language instruction when applied to the digital manipulation tool as stated above. However, Examiner cites Frazzingaro ‘957 to further disclose this limitation.
Frazzingaro ‘957 discloses at Paragraph 0036 wherein once natural language processing module 732 identifies an actionable intent (or domain) based on the user request, natural language processing module 732 generates a structured query to represent the identified actionable intent. In some examples, the structured query includes parameters for one or more nodes within the domain for the actionable intent, and at least some of the parameters are populated with the specific information and requirements specified in the user request. For example, the user says “Make me a dinner reservation at a sushi place at 7.” In this case, natural language processing module 732 is able to correctly identify the actionable intent to be “restaurant reservation” based on the user input.
Hjelm ‘563 and Frazzingaro ‘957 are combinable because they are from same field of endeavor of speech systems (Frazzingaro ‘957 at “Field of Invention”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Hjelm ‘563 by adding the limitation as taught by Frazzingaro ‘957. The motivation for doing so would have been advantageous because intelligent automated assistants (or digital assistants) can provide a beneficial interface between human users and electronic devices. Such assistants can allow users to interact with devices or systems using natural language in spoken and/or text forms. For example, a user can provide a speech input containing a user request to a digital assistant operating on an electronic device. The digital assistant can interpret the user's intent from the speech input and operationalize the user's intent into tasks. The tasks can then be performed by executing one or more services of the electronic device, and a relevant output responsive to the user request can be returned to the user. Therefore, it would have been obvious to combine Hjelm ‘563 with Frazzingaro ‘957 to obtain the invention as specified.

Regarding claim 12; Hjelm ‘563 discloses wherein the operations further comprise: converting the input signal comprising the natural language instruction into a textual representation of the natural language instruction (i.e. A method for delivering advanced natural language interaction applications is disclosed. The method comprises the steps of: (a) receiving a request from a user at a dialog interface module; (b) pre-processing the request by the dialog interface module; (c) transmitting the request in text form to a natural language interpretation engine; Column 2, lines 35-48).

Regarding claim 13; Hjelm ‘563 discloses wherein the analyzing the input signal to obtain the intention of the natural language instruction is accomplished without obtaining a speech-to-text translation of the input signal (i.e. Analysis 421 typically involves parsing request 410 and then analyzing its semantic content to determine one or more possible user intentions that motivated request 410. Column 12, line 66 thru Column 13, line 22).

Regarding claim 14; Hjelm ‘563 discloses wherein the analyzing of the input signal comprising the natural language instruction further comprises using a natural language processor to obtain a functional understanding of the input signal comprising the natural language instruction, wherein the intention is obtained according to the functional understanding (i.e. First, natural language interaction engine 420 analyzes 421 request 410 to determine its meaning (usually, by determining the user's intent). Analysis 421 may require preprocessing, for example to convert a spoken request 411 into a textual form suitable for further analysis. Analysis 421 typically involves parsing request 410 and then analyzing its semantic content to determine one or more possible user intentions that motivated request 410. Column 12, line 66 thru Column 13, line 22).

Regarding claim 15; Hjelm ‘563 discloses wherein the determining the scripted command is according to predetermined operational requirements of the digital manipulation tool (i.e. Requests 410 to natural language interaction engine 420 may be made using any of a number of user interface means known in the art, including but not limited to use of text-based requests 412 (for instance, generated by typing a question or command into a text entry field in a user interface, such as on a mobile device application, on a web site, or in an email or other message), spoken requests 411 (for example, if a user speaks a command or a question into a microphone on a mobile device, the command or question then being converted into a more computer-usable form--typically but not necessarily a text string that comprises either a full transcription of the spoken command or request, or a standardized text element that is substantially semantically related to the spoken command or request). Column 12, line 66 thru Column 13, line 22).

Regarding claim 16; Frazzingaro ‘957 discloses wherein the scripted command comprises a creation command adapted to generate a newly created content element selected from a group consisting of a scenic element of a digitally represented environment, an object element adapted for presentation within the digitally represented environment, an actor element adapted for animation within the digitally represented environment, and any combination thereof (i.e. In addition to providing verbal responses and taking programmed actions, the digital assistant also provides responses in other visual or audio forms, e.g., as text, alerts, music, videos, animations, etc. Paragraphs 0038, 0078, 0083 & 0211).

Regarding claim 1; Claim 1 contains substantially the same subject matter as claim 11. Therefore, claim 1 is rejected on the same grounds as claim 11.

Regarding claim 2; Hjelm ‘563 discloses wherein the machine-readable input comprises a textual representation of a natural language instruction spoken by a human (i.e. As used herein, "natural language interpretation" means interpretation, by a machine, of one or a series of utterances made by a human user speaking or writing natural.  Column 5, lines 53-63).

Regarding claim 3; Hjelm ‘563 discloses wherein the machine-readable input is obtained without obtaining a speech-to-text translation of a natural language instruction spoken by a human (i.e. It is generally necessary to convert speech input into some for of text, and conversely to convert text output into some form of speech output (although, it should be noted, there are limited means known in the art for analyzing speech signals directly--known in the art as speech analytics technologies--and these could be used directly to infer user meaning and intent). Normally this is done by a voice-to-text conversion layer within dialog interface 710, comprising an automated speech recognition (ASR) engine 711 and a text-to-speech (TTS) engine 712. Column 18, line 35 thru Column 19, line 17).

Regarding claim 4; Claim 4 contains substantially the same subject matter as claim 14. Therefore, claim 4 is rejected on the same grounds as claim 14.

Regarding claim 5; Examiner reasonably believes that Hjelm ‘563 at Column 12, line 66 thru Column 13, line 22 discloses identifying, by the processing system, the digital manipulation tool according to the machine-readable input. However, Examiner cites Frazzingaro ‘957 to further disclose this limitation.
Frazzingaro ‘957 discloses identifying, by the processing system, the digital manipulation tool according to the machine-readable input (i.e. at Paragraph 0036 wherein once natural language processing module 732 identifies an actionable intent (or domain) based on the user request, natural language processing module 732 generates a structured query to represent the identified actionable intent. In some examples, the structured query includes parameters for one or more nodes within the domain for the actionable intent, and at least some of the parameters are populated with the specific information and requirements specified in the user request. For example, the user says “Make me a dinner reservation at a sushi place at 7.” In this case, natural language processing module 732 is able to correctly identify the actionable intent to be “restaurant reservation” based on the user input. Paragraph 0036).
Hjelm ‘563 and Frazzingaro ‘957 are combinable because they are from same field of endeavor of speech systems (Frazzingaro ‘957 at “Field of Invention”). 
At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Hjelm ‘563 by adding the limitation as taught by Frazzingaro ‘957. The motivation for doing so would have been advantageous because intelligent automated assistants (or digital assistants) can provide a beneficial interface between human users and electronic devices. Such assistants can allow users to interact with devices or systems using natural language in spoken and/or text forms. For example, a user can provide a speech input containing a user request to a digital assistant operating on an electronic device. The digital assistant can interpret the user's intent from the speech input and operationalize the user's intent into tasks. The tasks can then be performed by executing one or more services of the electronic device, and a relevant output responsive to the user request can be returned to the user. Therefore, it would have been obvious to combine Hjelm ‘563 with Frazzingaro ‘957 to obtain the invention as specified.

Regarding claim 6; Hjelm ‘563 discloses wherein the scripted command comprises a creation command, the digitally manipulated content item comprising a newly created content element responsive to the natural language instruction (i.e. At least some systems for efficiently delivering natural language applications such as virtual assistants may be configured to use natural language interaction engine 420, a core component of a process 400 that manages conversations with users, creates responses from its own content base, and receives and sends data from and to external systems. Column 15, line 65 thru Column 16, line 22).

Regarding claim 7; Hjelm ‘563 discloses wherein the scripted command comprises a modification command, the digitally manipulated content item comprising a modified content element responsive to the natural language instruction (i.e. During automatic spelling correction 904, individual words forming sentences may be compared with entries in one or more auto correction property files 910. If an entry is found, that word is exchanged with the corrected form. Column 26, line 58 thru Column 27, line 16).

Regarding claim 8; Frazzingaro ‘957 discloses wherein the scripted command of the native scripting language comprises an animation command, the digitally manipulated digital content item comprising an animated content element responsive to the natural language instruction (i.e. In addition to providing verbal responses and taking programmed actions, the digital assistant also provides responses in other visual or audio forms, e.g., as text, alerts, music, videos, animations, etc. Paragraphs 0038, 0078, 0083 & 0211).

Regarding claim 9; Hjelm ‘563 discloses wherein the obtaining the machine-readable input comprising the natural language instruction further comprises: receiving, by the processing system, an audio signal comprising the natural language instruction (i.e. Analysis 421 may require preprocessing, for example to convert a spoken request 411 into a textual form suitable for further analysis (although it should be noted that, in some embodiments, audio data obtained from a spoken request 411 could be analyzed directly using one or more speech analytics technologies known in the art). Column 12, line 66 thru Column 13, line 22).

Regarding claim 10; Hjelm ‘563 discloses wherein the audio signal comprises one of a baseband audio signal, a radio frequency wireless signal, or a combination thereof (i.e. Among the interfaces that may be provided are Ethernet interfaces, frame relay interfaces, cable interfaces, DSL interfaces, token ring interfaces, graphics interfaces, and the like. In addition, various types of interfaces may be provided such as, for example, universal serial bus (USB), Serial, Ethernet, Firewire.TM., PCI, parallel, radio frequency (RF). Column 9, lines 20-40).

Regarding claim 17; Claim 17 contains substantially the same subject matter as claim 11. Therefore, claim 17 is rejected on the same grounds as claim 11. However, Claim 17 further discloses a non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations. Hjelm ‘563 discloses at Column 5, lines 5-28 wherein at least some network device embodiments may include nontransitory machine-readable storage media, which, for example, may be configured or designed to store program instructions, state information, and the like for performing various operations described herein. Examples of such nontransitory machine-readable storage media include, but are not limited to, magnetic media such as hard disks, floppy disks, and magnetic tape; optical media such as CD-ROM disks. 

Regarding claim 18; Claim 18 contains substantially the same subject matter as claim 12. Therefore, claim 18 is rejected on the same grounds as claim 12.

Regarding claim 19; Claim 19 contains substantially the same subject matter as claim 13. Therefore, claim 19 is rejected on the same grounds as claim 13.

Regarding claim 20; Claim 20 contains substantially the same subject matter as claim 14. Therefore, claim 20 is rejected on the same grounds as claim 14.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677